DETAILED ACTION
This action is responsive to the application No. 16/485,552 filed on August 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 10, and 12 are currently pending and being considered in the Office Action. Claims 3, 4, 7-9, and 11 are cancelled. Claims 5 and 6 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikoriyama (U.S. Pub # 20180269074) of record in view of Ide (Japanese Pub # 2010-50189) of record.
Regarding independent Claim 1, Kamikoriyama teaches a semiconductor device, comprising electronic components (Fig. 3: 10 & 20, paragraph [0026]) electrically joined to each other via a metal nanoparticle sintered layer (Fig. 3: 30, paragraph [0026]), 
wherein the metal nanoparticle sintered layer (30) has formed therein a metal diffusion region (Fig. 1: 41, paragraph [0026]; equivalent to Fig. 5: “CuAu Solid solution portion”) in which a metal (paragraph [0039]: “gold”) constituting a metallization layer (Fig. 3: 20b, paragraph [0039]; equivalent to Fig. 5: “Cu3Au layer”) formed on a surface (Fig. 3: 40, paragraph [0026]) of one of the electronic components (20) is diffused, and in which the metal (gold) is present in an amount of 10 mass% or more and less than 100 mass% according to TEM-EDS analysis (Fig. 5, paragraph [0101]; the claimed amount of the metal is present at least at the “bonding interface” as pictured), and 
wherein the metal diffusion region (41) has a thickness smaller than a thickness (see Fig. 3) of the metallization layer (20b), 
wherein the metallization layer (20b) includes Au, Cu, Ni, or Ti as a main component ([0039]).
Kamikoriyama is silent with respect to wherein the metal nanoparticle sintered layer is formed by applying a paste containing organic material-coated Ag nanoparticles to form a Ag nanoparticle layer, and sintering the Ag nanoparticle layer.
Ide discloses a semiconductor device, comprising a metal nanoparticle sintered layer and a metallization layer (attached translation paragraph [0064]),
wherein the metal nanoparticle sintered layer is formed by applying a paste containing organic material-coated Ag nanoparticles to form a Ag nanoparticle layer, and sintering the Ag nanoparticle layer (attached translation paragraphs [0057] & [0060]: “Ag nanoparticles… whose individual particle surfaces are coated with amine organic substances… and the Cu nanoparticles… were mixed at a mass ratio of "Ag: Cu = 1: 0.25" to prepare a bonding material… [a]fter that, a joint was prepared at a joint temperature of 400° C”),
wherein the metallization layer includes Au, Cu, Ni, or Ti as a main component (attached translation paragraph [0064]: “Au layer, Ag layer, Cu layer, and Ni layer were formed as metallized layers on the surface of the test piece”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “metal nanoparticle sintered layer includes Ag as a main component” teachings of Ide to the device of Kamikoriyama because Ide discloses in paragraph [0064] the attached translation that a primarily Ag bonding material forms a good bond with any of Au, Cu, and Ni in addition to Ag when used as a metallization layer. Kamikoriyama discloses embodiments comprising metal nanoparticles made of Cu as well as comprising nanoparticles made of Ag. Although Kamikoriyama discloses that an Ag nanoparticle sintered layer may be used with an Ag metallization layer, Ide discloses that an Au, Cu, or Ni metallization layer is a suitable alternative material to an Ag metallization layer. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 2, Kamikoriyama as previously modified teaches the semiconductor device according to claim 1, wherein the metal diffusion region (41) has a thickness of 1 nm or more and less than 100 nm (see Fig. 5).
Regarding Claim 12, Kamikoriyama as previously modified teaches the semiconductor device according to claim 1, wherein the metallization layer (20b) consists of Au, Cu, Ni, or Ti ([0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamikoriyama (U.S. Pub # 20180269074) of record in view of Ide (Japanese Pub # 2010-50189) of record as applied to claim 1 above, and further in view of Ikeda (WIPO Pub # 2018/168185) of record.
Regarding Claim 10, Kamikoriyama as previously modified by Ide teaches the semiconductor device according to claim 1, and is silent with respect to wherein a surface of the metallization layer includes a pattern of irregularities each having a size of 1 µm or less.
	Ikeda discloses a semiconductor device, comprising electronic components (Fig. 3: 1 & 3, attached translation paragraph [0021]) electrically joined to each other via a metal nanoparticle sintered layer (Fig. 3: 2, attached translation paragraph [0021]), 
a metallization layer (Fig. 3: 9, attached translation paragraph [0033]) formed on a surface of one of the electronic components (1 & 3),
wherein a surface of the metallization layer (9) includes a pattern of irregularities (Fig. 3: 9b, attached translation paragraph [0033]: “spherical convex portions 9b”) each having a size of 1 µm or less (paragraph [0049]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “surface of the metallization layer includes a pattern of irregularities each having a size of 1 µm or less” teachings of Ikeda to the device of Kamikoriyama because Ikeda discloses in paragraphs [0045]-[0046] of the attached translation that the joint strength and reliability of the sintered bonding interface may be improved.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 5 line 10-p. 6 line 4), Applicant argues that the prior art of Kamikoriyama as modified by Ide fails to teach the limitation “wherein the metal nanoparticle sintered layer is formed by applying a paste containing organic material-coated Ag nanoparticles to form a Ag nanoparticle layer, and sintering the Ag nanoparticle layer” as recited in claim 1. Applicant argues that the prior art fails to teach this limitation because Kamikoriyama discloses a sintered body of copper powder, and further discloses conditions for sintering a copper powder.
	Examiner respectfully submits that the claims are rejected over the prior art of Kamikoriyama as modified by Ide. Although Kamikoriyama does not teach the limitation in question, it would be obvious to one of ordinary skill in the art to modify the semiconductor device of Kamikoriyama in view of the teachings of Ide so as to read on the claimed invention. Applicant’s argument does not address the teachings of Ide. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892